Citation Nr: 0617544	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-05 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for rash in the groin 
area.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an initial disability rating greater than 
10 percent for chronic vascular headaches.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a Travel Board hearing before the 
undersigned in September 2003.  A transcript of that hearing 
has been associated with the claims folder.

The case returns to the Board following a remand to the RO in 
April 2004.

In the April 2004 decision, the Board referred to the RO the 
veteran's March 2001 claim of clear and unmistakable error in 
the March 1989 rating decision that denied service connection 
for headaches. There is no indication that the RO has yet 
adjudicated this claim.  The matter is referred again to the 
RO for the appropriate action.

All issues other than service connection for tinnitus and 
increased disability rating for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is competent evidence of a nexus between the 
veteran's current tinnitus and his period of active duty 
service from February 1973 to February 1979.

2.  With respect to the veteran's PTSD, there is no evidence 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; any panic attacks; or impairment of 
cognition, memory, judgment, or abstract thinking; the 
veteran has been employed on a full time basis as a computer 
specialist for many years.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  

2.  The criteria for an initial disability rating greater 
than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the VA's 
duty to notify.  That is, by letters dated in August 2001, 
November 2001, May 2003, and June 2004, as well as 
information provided in the January 2002 rating decision and 
April 2002 statement of the case, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the January 
2006 supplemental statement of the case includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  Finally, the RO provided its 
initial notice to the veteran by letters issued before the 
January 2002 rating decision on appeal, and the June 2004 
notice letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Thus, the Board finds that the RO has provided all required 
notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must inform the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and the type of 
evidence necessary to establish a disability rating, but not 
for an effective date for the disabilities on appeal.  
Despite any inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the evidence supports a grant of service connection for 
tinnitus, the RO will be required to assign a disability 
rating and an effective date.  The veteran will be free to 
appeal either determination at that time.  Because the Board 
has found that the preponderance of the evidence is against 
the veteran's claim for an increased disability rating, any 
question as to an appropriate effective date is moot. 

With respect to the duty to assist, the RO has secured the 
veteran's private medical records, VA medical records, and 
relevant medical examinations.  The Board notes that the RO 
issued a follow-up to its January 2002 request for records 
from Dr. Palmer in January 2005.  By letter dated in July 
2005, it advised the veteran that it had not received any 
response to this request and that he should submit these 
records to the RO.  There was no response to this letter.  
The Board therefore finds that the RO has satisfied its 
obligations to assist the veteran.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Finally, with respect to the issues discussed above, the 
Board is also satisfied as to compliance with its 
instructions from the April 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran is currently diagnosed as having tinnitus, which 
he alleges is due to exposure to noise from working around 
planes during active service.  Service records reflect 
service as an aerospace control and warning systems operator.  
The report of the December 2004 VA audiology examination 
reflects the examiner's opinion that the veteran's tinnitus 
was not related to noise exposure in service.  However, the 
December 2004 otolaryngology examination report includes the 
opinion that the veteran's tinnitus is the result of in-
service noise exposure.  Both examiners reviewed the claims 
folder, took a medical history, and conducted an examination 
of the veteran.  The Board finds in this case that there is 
an approximate balance of evidence for and against the claim, 
such that doubt must be resolved in the veteran's favor. Id.  
Accordingly, the Board finds that the evidence supports 
service connection for tinnitus.  The appeal is granted.      

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO assigned an initial disability rating of 30 percent 
for the veteran's service-connected PTSD, effective from 
September 2000, under Diagnostic Code (Code) 9411.  38 C.F.R. 
§ 4.130.  The next higher evaluation, 50 percent, is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The September 2000 report from C. Palmer, III, M.D., 
described symptoms of chronic anxiety, crying spells, 
difficulty with interpersonal relationships, suicidal 
ideation, and difficulty concentrating.  Dr. Palmer assigned 
a Global Assessment of Functioning (GAF) score of 50.    

During the February 2001 VA psychiatric examination, the 
veteran related having difficulty sleeping and bad dreams two 
or three times a month.  He felt nervous and depressed.  He 
was irritable with people.  The veteran worked full time as a 
computer specialist, and had done so since 1987, but he found 
his job very stressful.  He had difficulty concentrating at 
work and became upset and irritable with co-workers.  The 
veteran was divorced and lived alone.  There was no current 
substance abuse.  Objectively, the veteran was appropriately 
dressed and alert or oriented.  He had good eye contact but 
at times was fidgety and somewhat anxious and hypervigilant.  
He was mildly depressed and had difficulty concentrating.  
There was no evidence of hallucinations, homicidal or 
suicidal ideation, or looseness of association.  Memory was 
intact and insight and judgment were fair.  The examiner 
assigned a GAF score of 60.   

In August 2002, Dr. Palmer wrote that the veteran continued 
to exhibit anxious mood and affect and to have dreams about 
service.  He also continued to take medication for sleep.  VA 
medical records dated from August 2002 were negative for 
complaints or treatment related to PTSD, although they 
reflect that he takes prescription anti-depressant 
medication.  

The veteran was afforded another VA psychiatric examination 
in November 2004.  He continued to work full time as a 
computer specialist, a job he had held for 16 years.  
Symptoms included depression, decreased energy, decreased 
concentration, and chronic anxiety and nervousness.  There 
had been a lot of changes at his job, which was very 
stressful.  The veteran also reported social stress and 
impairment.  The examiner stated that the veteran was 
casually dressed, professional, and alert and oriented.  Mood 
and affect were extremely anxious.  There was no evidence of 
abnormal speech or thought content or delusions.  Cognition 
was intact.  Insight and judgment were adequate.  The 
examiner assigned a GAF score of 50.  He noted that the 
veteran's physician had advised hospitalization several 
times, or to take several days off from work, but the veteran 
declined, stated that he had to work and provide for himself.  
The examiner thought that the veteran was "very impaired" 
from PTSD, but noted that he was able to manage his finances 
and perform activities of daily living.  He also added that 
the veteran did not have much stress at home because he lived 
alone, and that the veteran tried to work in an isolated 
manner.    

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 50 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; any panic attacks; 
impaired cognition, memory, judgment, or abstract thinking.  
Although the veteran reports mood disturbance, evidence does 
not support the conclusion that it significantly impacts his 
ability to work.  The veteran has been employed on a full 
time basis as a computer specialist, a highly professional 
and technical occupation, for many years.  Although he finds 
the work stressful, there is no evidence of significantly 
reduced reliability or productivity.  Although the veteran is 
divorced and lives alone, there is no other evidence of 
social impairment that would warrant an increased evaluation.  
Moreover, social impairment alone may not be a basis for the 
disability rating.  38 C.F.R. § 4.126(b).    

The Board acknowledges that the record reflects two GAF 
scores of 50, denoting serious symptoms or serious impairment 
in social or occupational functioning.  The GAF score of 60 
denotes moderate symptoms or moderate difficulty in social or 
occupational functioning.  However, the objective findings 
reported on mental status examination, including coherent 
thought process, highly cognitive functioning that was 
intact, and adequate insight and judgment with no delusions, 
do not support the conclusion that the disability is of the 
severity contemplated for a 50 percent evaluation under Code 
9411, regardless of the GAF score assigned.     

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.

In summary, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
30 percent for PTSD.  38 C.F.R. § 4.3.  The appeal is denied. 





ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for tinnitus is 
granted.  

An initial disability rating greater than 30 percent for PTSD 
is denied.  


REMAND

In the April 2004 remand, the Board instructed the RO to 
follow up on its request for records from J. Winston, Jr., 
M.D., for records dated from August 1998 to the present.  In 
response to the November 2004 request for records, Dr. 
Winston's office sent medical records, specifying that only 
the last two years of medical records were included.  The 
reply stated to contact the office if additional records were 
needed.  Review of the records received shows that the 
records begin in December 2002.  There is no indication that 
the RO attempted to secure records dated from August 1998 as 
instructed in the Board remand.    

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall, 11 Vet. App. at 271.  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id.  
Therefore, a remand is required to ensure compliance with 
previous remand instruction.  Because the veteran reports 
that Dr. Winston's records are relevant to the claims for 
prostatitis, sinusitis, migraine, rash, and degenerative 
arthritis, appellate consideration of each of the remaining 
claims on appeal must me deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a request for records to J. 
Winston, Jr., M.D., dated from August 1998 
to December 2002 and from September 2004 
to the present.  All attempts to secure 
these records should be documented and in 
the claims folder and must comply with 
applicable law and regulations. 

2.  Ensure proper completion of the above-
instructed development, then readjudicate 
the issues on appeal.  If any claim 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


